Title: From James Madison to William Lee, 16 December 1823
From: Madison, James
To: Lee, William


        
          Dear Sir
          Decr. 16. 1823
        
        I recd. a considerable time ago your proposals for a work on the Vine. I have been sorry to find that subscribers to it, are not attainable in this quarter of the country which contains but few who are sufficiently impressed with the importance of the object, and which feels the full pressure of the pecuniary difficulties of the times. Be so good as to put my name down for two Copies, and to apprize me of the fact whenever it shall be ascertained that the work will be published.
        I must not omit the occasion for thanking you for your oration on “The Hog” the perusal of which wd. be rewarded by either the amusement, or the information it affords, and, is therefore doubly so by the combination of them. Be pleased to accept my friendly respects and my best wishes for your welfare.
      